Citation Nr: 9922655	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-35 556	)	DATE
	)
	)                              

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Everett M. Urech, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1960 
and from January 1961 to February 1977.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for rheumatoid arthritis.  In a decision dated in 
June 1997, the Board upheld the RO's denial.  Subsequently, 
the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeal) (the Veterans Claims 
Court).  

In February 1998, the parties filed a Joint Motion for Remand 
and for a Stay of Proceedings for the purpose of enabling the 
Board to provide additional reasons and bases.  By Order 
entered February 4, 1998, the Veterans Claims Court vacated 
the Board's June 1997 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  [redacted].  

In August 1998, the Board requested an independent medical 
opinion with respect to the veteran's claim.  After that 
opinion was received, a copy was provided to the appellant's 
representative.  It was also explained that additional 
evidence or argument could be made.  The veteran and his 
representative also submitted additional material without 
waiving consideration by the RO.  In December 1998, the 
matter was remanded to the RO for due process consideration.  
That review has been accomplished and the case has been 
returned to the Board for further appellate review.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of rheumatoid arthritis.

3.  Rheumatoid arthritis was not established until many years 
after service, and the preponderance of evidence shows that 
it is not related to service or to any occurrence or event 
therein.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active duty service, nor may rheumatoid arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.


Relevant Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).  That is to say, service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  Id.

Service Medical Records 

Service medical records reveal that the veteran was treated 
for various orthopedic problems including pain in his right 
knee.  In December 1974, he injured his right knee and glass 
penetration was noted.  A February 1975 treatment note 
indicates foreign body fibrosis of the right knee and he 
underwent surgical removal of the glass fragments.  A 
pathology report of the foreign bodies showed chronic 
inflammation and fibrosis with focal granulation tissue.  In 
March 1976, he sought treatment for right knee pain beginning 
in December 1975.  A uric acid level was reported as 9.  The 
clinical impression at that time was gouty arthritis.  In 
April 1976, he underwent a retirement physical which 
indicated gouty arthritis of the right knee.  His uric acid 
level was reported at 7 (and noted to be within normal 
limits).  A consultation note dated in July 1976 indicated 
that his right knee was asymptomatic.  He retired from 
service in February 1977.

Post Service Medical Evidence

Post service medical records are negative for any findings or 
diagnosis of rheumatoid arthritis until March 1989.  At that 
time, the veteran sought treatment from C. Roland Bridges, 
M.D. apparently for a history of joint pain which he related 
back to about 1985 when he had an onset of pain in his left 
great toe.  It was noted that the veteran had been seen at 
that time by Dr. Hall at Ft. Rucker and diagnosed with gout; 
he was treated with Zyloprim.  An arthroscopic examination of 
the veteran's left knee in March 1989 showed pathology 
compatible with rheumatoid arthritis.  At that time, the 
veteran reported that he was stiff and sore in the mornings, 
improved as the day progressed, and had some intermittent 
decreased energy and easy fatigability.  He had been started 
on a Medrol Dosepak with some improvement of symptoms.  

After a physical examination, Dr. Bridges' clinical 
impressions were polyarticular arthritis, history of gouty 
arthritis, synovitis with pathology compatible with 
rheumatoid arthritis, degenerative arthritis of the left 
knee, and obesity.  Dr. Bridges concluded that the veteran's 
picture was not totally defined.  He opined that the veteran 
most likely did have rheumatoid arthritis but noted that the 
combination of rheumatoid arthritis and gout was somewhat 
unusual and that attention should be paid that the veteran 
did not have polyarticular gout.  He recommended a nonsteroid 
drug.  Dr. Bridges made no connection between the veteran's 
rheumatoid arthritis and active duty service.  Subsequent 
treatment notes show that the veteran was treated with 
steroid injections, gold therapy, and underwent a diagnostic 
arthroscopy and arthroscopic synovectomy of the left knee.  

In June 1989, and again in April 1990, the veteran filed a 
claim for entitlement to service connection for rheumatoid 
arthritis.  By letter dated May 7, 1990, Dr. Bridges related 
that the veteran had extensive rheumatoid arthritis and had 
failed to benefit from gold therapy and was on Methotrexate 
therapy.  He had not improved and had swollen, tender joints 
in the wrists, toes, and knees, especially the left.  He had 
pain on any significant weight bearing with the left knee and 
maintained a persistent effusion.  Dr. Bridges felt that the 
left knee would most likely require a total knee replacement.  

At a personal hearing in January 1991, the veteran testified 
that he had been recently diagnosed with rheumatoid 
arthritis.  He reported that when he first had symptoms, he 
sought treatment at Ft. Rucker and was diagnosed with 
arthritis but it was not given a specific name, around 1978 
or 1979.  He related that he experienced cramps and sharp 
pain in his knee, starting with his left knee and moving to 
the right knee.  In February 1989, he was first diagnosed 
with rheumatoid arthritis and had the same symptoms that he 
had in 1978, but more severe, and he was placed on the same 
medications, but he could not recall the names.  Complaints 
included swelling, pain, stiffness, and he needed assistance 
go bathe and dress.  The RO subsequently denied the veteran's 
claim, which was confirmed by the Board in an August 1991 
decision.  

Reopened Claim, Private Treatment, Initial Independent 
Medical Expert Opinion

In November 1994, the veteran sought to reopen the claim.  
The RO reopened the claim but again denied it on the merits.  
On appeal, the Board concluded that the claim was properly 
reopened.  Specifically, the Board found that the letters 
from the veteran's private treating physician, Edmund G. 
LaCour, M.D. dated in October 1994 and July 1996 were "new 
and material" as to the issue of whether the veteran's 
rheumatoid arthritis began in service.  

As noted, by letter dated October 20, 1994, Dr. LaCour 
indicated that he had treated the veteran for approximately 
two years for rheumatoid arthritis.  He related that the 
veteran had had symptoms of knee pain as far back as 1963 and 
was noted to have synovitis in 1976, which he contended was 
incorrectly attributed to gout.  It was Dr. LaCour's opinion 
that the symptoms the veteran experienced in 1976 represented 
what subsequently became rheumatoid arthritis.  He concluded, 
in essence, that the veteran's rheumatoid arthritis, 
therefore, was present at least by 1976, if not sooner.  A 
second letter from Dr. LaCour dated February 27, 1995, again 
advanced the theory that the veteran's rheumatoid arthritis 
dated back to at least 1976. 

The record also contains an initial independent medical 
expert (IME) opinion dated March 10, 1995.  This opinion was 
requested by the RO.  The initial IME noted that he undertook 
a complete and thorough review of the claims file to 
reevaluate the merits of the veteran's claim for entitlement 
to service connection for rheumatoid arthritis.  He noted 
that the veteran sustained an injury to the right knee in 
1971 and to the left shoulder in 1975.  He related that the 
veteran complained of infrapatellar pain in the right knee 
starting in March 1976.  The uric acid level was reported as 
9 (with a normal range of 4-8.5), and the veteran was treated 
as having gout.  An X-ray of the right knee in March 1976 was 
reported as no bony lesions and there was no mention of the 
knees on his retirement physical except for a history of 
gouty arthritis.  His uric acid level at the time of service 
separation was 6.6.  In April 1976, the veteran reportedly 
complained of intermittent cramps in his right knee of two 
and one-half months duration.  

The initial IME noted that a VA examination conducted in 
April 1977 (within months of service separation) showed that 
the rheumatoid factor test was negative.  A subsequent VA 
examination in June 1978 again reported a negative rheumatoid 
factor test.  He reflected that there were no significant 
records regarding arthritis pain in the knees found in the 
claims file from 1978 until November 1985, when the veteran 
complained of swelling of the great toe and a tentative 
diagnosis of gout was made.  The veteran subsequently 
underwent an arthroscopy of the left knee, which revealed 
severe synovitis and he was referred to Dr. Bridges.  The 
initial IME noted that a diagnosis of rheumatoid arthritis 
was then made.  He related that the veteran had undergone 
several treatment modalities with only mild to moderate 
improvement.  

It was the initial IME's opinion that a review of the record 
did not support a diagnosis of rheumatoid arthritis while in 
service or within the one year presumptive period.  He noted 
Dr. LaCour's opinion and cited to the American Rheumatism 
Association's criteria which must be met in order to make a 
diagnosis of rheumatoid arthritis.  The initial IME reflected 
that only one or two, at most, of the criteria were met 
during the veteran's period of service or within the one year 
presumptive period.  He also acknowledged that the history 
and physical examination by Dr. Bridges in 1989 noted that 
the symptoms of joint pain related back to 1985, eight years 
after service separation.  He concluded that to make a 
retrospective diagnosis of rheumatoid arthritis during 
service or in the presumptive period would be more conjecture 
than one based on the total record.  

However, the initial IME also noted that chondromalacia was a 
very prominent feature found in rheumatoid arthritis.  
Nonetheless, the veteran's chondromalacia did not alter his 
opinion that the veteran's rheumatoid arthritis did not incur 
in service or within one year following his discharge from 
service.  Finally, he observed that the current severity of 
the veteran's chondromalacia was probably due to a 
combination of his service-connected condition and the 
aggravation by rheumatoid arthritis.

Thereafter, Dr. LaCour submitted another letter in July, 
1996, reiterating his position that the veteran's rheumatoid 
arthritis had its incurrence in service.  Specifically, he 
maintained that the difficulty the veteran was having with 
his right knee in March 1976 and his treatment for gout 
"probably represented the onset of rheumatoid arthritis."  
Dr. LaCour opined that the diagnosis of gout at that time had 
been presumptive, at best, and that uric acid levels of 9 and 
6.6 should not have been construed as diagnostic of gout.  
However, he also conceded that rheumatoid arthritis could not 
have been definitively diagnosed, and the veteran would not 
have fit the criteria for rheumatoid arthritis during 
service.  Nonetheless, he noted that rheumatoid arthritis 
often started as a mono or oligo-articular syndrome which, 
with time, became additive and polyarticular, the length of 
time of which was highly variable.  He also reflected that 
the rheumatoid factor would often be negative early in the 
course of rheumatoid arthritis, and that a negative 
rheumatoid factor should not be used as evidence against the 
diagnosis of rheumatoid arthritis if the clinical 
presentation suggested rheumatoid arthritis.  He concluded 
that the veteran's rheumatoid arthritis had its onset in the 
1970s, presenting as synovitis in the knee.  

At a personal hearing in September 1996, the veteran 
testified that he was first diagnosed with rheumatoid 
arthritis in early 1989 but first experienced symptoms of 
rheumatoid arthritis in 1963.  He related that he was treated 
in service for joint pain and received medication and 
injections.  He maintained that it became worse in 1988 and 
he sought treatment at Ft. Rucker.  He was subsequently 
diagnosed with rheumatoid arthritis.  At the hearing, the 
veteran submitted a letter from his treating physician, Dr. 
LaCour.  He reflected that Dr. LaCour had examined his 
service medical records and some private treatment records 
before giving his expert medical opinion and that Dr. LaCour 
had treated him since 1993.  

Upon further questioning, the veteran described in-service 
problems with his knees, back, leg muscles, feet, shoulders, 
wrists, and fingers.  He denied ever having any X-rays of any 
of the joints during service; rather, he would receive some 
medication and a intramuscular injection and the problem 
would be gone in a couple days.  He first sought treatment in 
1977 at Ft. Rucker and was again given an injection and 
medication.  In 1988, the condition became much worse and he 
sought treatment from a private treating physician and was 
ultimately diagnosed with rheumatoid arthritis.

Board Decision, Court Remand, and Subsequent Medical Evidence

The Board confirmed the RO's denial of the veteran's claim by 
decision dated in June 1997.  The veteran appealed to the 
Veterans Claims Court, which remanded the case back to the 
Board.  The Board, in turn, requested and received another 
independent medical opinion with respect to the veteran's 
claim.  Specifically, in a letter dated in September 1998, 
the second medical expert noted that he had reviewed the 
claims file in detail, including the service medical records.  
He remarked that there were several noteworthy observations 
in support of the initial IME's March 1995 letter.  First, 
the medical expert concluded that the combination of the 
veteran's congenital knee malalignment, vigorous physical and 
sports activities, and obesity (a weight of 240 pounds) most 
likely caused the in-service knee symptoms and objective 
findings of chondromalacia and osteoarthritis.  Further, he 
related some inconsistencies in the veteran's testimony and 
the record.  As an example, the second IME observed that the 
veteran testified that he had never been X-rayed in service 
when, in fact, the record showed that the veteran had had 
multiple X-rays of various joints in connection with episodes 
of trauma or joint complaints.  The second IME noted that it 
was not uncommon for laymen to incorrectly interpret symptoms 
related to the joints as a continuum to the subsequent 
development of arthritis.  

The second IME stressed that he made a particular effort to 
evaluate the episode of right knee pain in March 1976 
attributed to gout, which was described by Dr. LaCour as the 
onset of rheumatoid arthritis.  First, the IME noted the in-
service penetrating wound to the right knee in December 1974 
and subsequent complications and protracted healing, 
culminating with surgical removal of scar tissue and 
secondary closure in April 1975.  Next, he related that the 
veteran sought treatment in March 1976 for right knee pain 
and the clinical impression was noted as "no arthropathy" 
and questionable foreign body.  The second IME stressed that 
an analgesic rather than an antiinflammatory drug was 
ordered, suggesting to him that there was pain but no 
inflammation.  This, he revealed, was consistent with the 
clinical finding of no arthropathy.  A subsequent X-ray was 
negative but a blood uric acid level was elevated and gouty 
arthropathy was diagnosed.  The IME found significant that an 
antiinflammatory was not prescribed, only Zyloprim and a low 
purine diet.  He reflected that Zyloprim has no 
antiinflammatory properties and was prescribed only to lower 
blood uric acid.  At the time of discharge several months 
later, the right knee was asymptomatic.  

The second IME identified treatment for a variety of 
complaints after service but none related to joint pain until 
November 1985, when the veteran developed arthritis of the 
toe and foot.  Signs of inflammation were present at that 
time and the veteran was diagnosed with gout.  An arthroscopy 
of the left knee in 1989 led to a diagnosis of rheumatoid 
arthritis, which had been continuous and progressive since 
then.  

The second IME agreed that the diagnosis of gout was probably 
in error from the time it was entertained in 1976.  He opined 
that the knee pain may have been related to the veteran's 
previous injuries and/or chondromalacia of early 
osteoarthritis secondary to the congenital deformity of the 
right knee, obesity, and physical stress.  He noted that the 
elevated uric acid could be attributed to the thiazide 
diuretic the veteran had been prescribed for hypertension and 
obesity.  The second IME observed Dr. LaCour's interpretation 
that the diagnosis of gout in 1976 indicated the presence of 
rheumatoid arthritis but concluded that the key element 
lacking for the diagnosis of rheumatoid arthritis was the 
absence of any evidence of an inflammatory synovitis until 
1985.  He opined that his conclusion was supported by the 
fact that the veteran was never treated with antiinflammatory 
drugs prior to 1985.  

The second IME acknowledged that rheumatoid arthritis may 
follow an intermittent course in the early stages but 
reflected that was the exception rather than the rule.  In 
his view, the hallmarks of rheumatoid arthritis, including 
inflammatory synovitis, morning stiffness, excessive fatigue, 
joint pain, evidence of synovial swelling, and tenderness on 
physical examination were absent prior to 1985.  Therefore, 
he concluded that there was no evidence to substantiate the 
claim that rheumatoid arthritis had its onset during the 
veteran's period of active duty service or in the year 
following.  

In response to the second IME's letter, the veteran submitted 
a letter dated in October 1998 from Dr. LaCour.  Dr. LaCour 
revealed that he had reviewed the second IME's letter and 
commented that, although no description of inflammation was 
given at the time of the diagnosis of gout in 1976, that it 
was certainly possible that the physicians who were 
evaluating the veteran simply did not mention in their notes 
that there was evidence of inflammation.  He stressed that 
why they would have considered a diagnosis of gout without 
evidence of inflammation was unclear but may have simply 
reflected a lack of familiarity with how to diagnosis gout.  
Dr. LaCour acknowledged the second IME's point that analgesic 
medication, rather than antiinflammatory drugs, were 
prescribed but remarked that one way to view the record was 
to conclude that they chose to prescribe an analgesic 
medication, whether appropriate or not, for an inflammatory 
condition.  

Dr. LaCour emphasized that he had observed many non-
rheumatologist prescribe Zyloprim for acute attacks of gout.  
He noted that although it was inappropriate, it certainly may 
have been the case in 1976 when the veteran was diagnosed 
with gout.  He believed that if the issue hinged on the 
treatment chosen for what was felt to be gout, the case was 
very thin.  He acknowledged that all the analysis was 
retrospective and he could not be absolutely certain when the 
rheumatoid arthritis started.  However, he reemphasized that 
rheumatoid arthritis often started as a mono or oligo-
articular syndrome which, with time, became additive and 
polyarticular.  He concluded that a negative rheumatoid 
factor at the time of onset was not evidence again rheumatoid 
arthritis since the rheumatoid factor would often be negative 
early in the course.

Legal Analysis

It is readily apparent to the Board that this issue revolves 
around conflicting expert medical opinions regarding the 
issue of service connection for rheumatoid arthritis.  On one 
hand, Dr. LaCour, the veteran's private treating physician, 
has maintained, in essence, that the veteran's right knee 
symptomatology in service was the early manifestations of the 
currently-diagnosed rheumatoid arthritis.  Dr. LaCour asserts 
that the veteran was incorrectly diagnosed with gout in 
service, that the veteran should have been diagnosed with 
synovitis, a mono or oligo-articular syndrome, and that the 
in-service synovitis, in time, became additive and 
polyarticular as rheumatoid arthritis.  On the other hand, 
two separate independent medical experts have concluded that 
the veteran's rheumatoid arthritis was not related to 
service.  After reviewing the entire record, it is the 
Board's opinion that the medical evidence of record does not 
support the veteran's contention that his current rheumatoid 
arthritis is causally related to his military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

First, there appears to be consensus among the experts and 
Dr. LaCour that the veteran did not exhibit direct signs or 
symptoms of rheumatoid arthritis in service.  Notably, the 
record reflects that his physical examination report at 
retirement showed no symptoms of rheumatoid arthritis.  While 
his retirement examination may have lacked a complete 
rheumatology work-up, it remains uncontroverted that the 
report reveals no diagnosis or symptomatology of rheumatoid 
arthritis.  Further, the initial IME noted that the veteran 
failed to meet the criteria of the American Rheumatism 
Association for a diagnosis of rheumatoid arthritis.  Dr. 
LaCour similarly recognized that rheumatoid arthritis could 
not have been clinically diagnosed in service, and that the 
veteran would not have fit the criteria for rheumatoid 
arthritis in service or within the one year presumptive 
period.  

Turning next to the question of whether the veteran was 
incorrectly diagnosed with gout in service, Dr. LaCour and 
the second IME appear to agree that the veteran was probably 
misdiagnosed in 1976, with Dr. LaCour believing that the 
proper diagnosis should have been synovitis.  He based this 
opinion on the fact that the veteran was diagnosed with gout 
- another inflammatory process.  The IMEs, however, point out 
that there was no inflammatory process noted in the 
contemporaneous treatment notes.  In fact, the examining 
physician specifically noted that there was no evidence of 
arthropathy and an X-ray was negative.  As noted by the 
second IME, the view that there was no inflammatory process 
in service is further supported by the fact that the veteran 
was prescribed an analgesic medication rather than an 
antiinflammatory drug.  

Dr. LaCour countered that it was possible that the treating 
physician in service recognized but simply failed to mention 
an inflammatory process as an oversight.  However, the Board 
finds Dr. LaCour's explanation too speculative.  The Board 
finds the contemporaneous documentation of the treatment 
during service of greater probative value than Dr. LaCour's 
speculation many years later that the treating physician 
observed but failed to note evidence of inflammation.  The 
Board takes at face value those observations and notations 
made during contemporaneous treatment, and the clinical 
evidence of record does not otherwise demonstrate.  It seems 
implausible to the Board that an examining physician would 
see a joint abnormality and not describe it in the clinical 
record detailing findings and treatment of that joint.  For 
the reasons stated above, the Board is persuaded that the 
medical evidence does not show an inflammatory process at the 
time the veteran sought treatment for right knee pain in 
March 1976.  

Next, even assuming that the veteran demonstrated an 
undefined inflammatory process of the right knee in service, 
the Board finds the lack of medical treatment until 
essentially 1985, over eight years after service separation, 
poignant.  Despite numerous entries regarding joint pain in 
service, the evidence of record reveals that from 1976 until 
1985, there are no records of any complaints, let alone 
treatment, involving the veteran's joint condition.  Thus, it 
is reasonable to conclude that the veteran, in fact, received 
no treatment for rheumatoid arthritis during that time 
period.  

Moreover, in 1989, the veteran reported to Dr. Bridges a 
history of joint pain since 1985, consistent with the 
conclusion that his rheumatoid arthritis did not begin until 
several years after service.  Such reported history was given 
in conjunction with necessary medical treatment, and is 
therefore highly probative.  There was absolutely no 
competent clinical evidence of record nor any reported 
history from the veteran indicating that he suffered from 
rheumatoid arthritis during service or proximate thereto, or 
that such disease was attributable to any in-service event or 
occurrence at that time.  Significantly, neither Dr. Hall, 
who treated the veteran in 1985, nor Dr. Bridges, who treated 
him in 1989, ever attributed rheumatoid arthritis to active 
service, nor did they indicate evidence that it was of long 
standing duration.  Therefore, at the time of initial 
treatment there was no suggestion of a relationship between 
treatment for right knee pain and rheumatoid arthritis of the 
left great toe.  

The Board also finds relevant that, at the time of initial 
treatment, the veteran did not have symptoms associated with 
his right knee; rather, his initial manifestations of 
rheumatoid arthritis began, typically, in his left great toe.  
Thus, the symptoms the veteran manifested in service 
(primarily of right knee pain), do not appear to be the same 
symptoms manifested in 1985 (including left great toe pain, 
spreading to his left knee, later the right knee, right and 
left wrists, shoulders and upper arms, and the third finger 
of the left hand), which ultimately lead to a diagnosis of 
rheumatoid arthritis.  Nonetheless, Dr. LaCour emphasized 
that mono or oligo-articular syndromes, with time, often 
become additive and polyarticular.  However, there is no 
evidence that the veteran experienced a mono or oligo-
articular syndrome in service.  Further, the fact that a mono 
or oligo-articular syndrome could become rheumatoid arthritis 
is too speculative, particularly in light of the other 
clinical evidence of record.  Moreover, the Board observes 
that the treating physician's opinion is not necessarily 
dispositive of the Board's inquiry.  Harder v. Brown, 5 Vet. 
App. 183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993).  The Board specifically accords more probative 
weight to the IMEs, which appear to be more consistent with 
the contemporaneous clinical evidence of record.  

The Board notes that Dr. LaCour also made the point that a 
negative rheumatoid factor does not necessarily rule out a 
diagnosis of rheumatoid arthritis if the clinical 
presentation suggests otherwise.  However, based on the 
evidence outlined above, the Board finds that the greater 
weight of the clinical evidence does not, in fact, suggest a 
finding of rheumatoid arthritis.  The Board again emphasizes 
the lack of physical evidence or X-ray evidence of an 
inflammatory process during in-service treatment for right 
knee pain, the in-service treatment with analgesic medication 
rather than an antiinflammatory drug, the lack of 
symptomatology of rheumatoid arthritis (pain in the left 
great toe) for many years, the lack of the cardial findings 
of rheumatoid arthritis until at least eight years after 
service separation (although a diagnosis of rheumatoid 
arthritis was not made until 12 years after service), and 
that his initial symptomatology was not relative to his in-
service treatment for right knee pain.  Therefore, although 
the Board places less weight on the fact of a negative 
rheumatoid factor until the actual diagnosis of rheumatoid 
arthritis was made, it is still considered as part of the 
overall picture of the veteran's pathology.

Thus, the medical evidence presented by the veteran does not 
demonstrate a nexus between his current rheumatoid arthritis 
and military service.  In the absence of such a nexus, the 
medical evidence cannot support a finding of service 
connection for rheumatoid arthritis.  38 C.F.R. § 3.303 
(1998).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for rheumatoid arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1998).


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

